Citation Nr: 0944682	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-35 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty from July 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which, in pertinent part, denied 
the Veteran's claim for entitlement to total disability 
evaluation based on individual unemployability due to service 
connected disorders.


FINDINGS OF FACT

1.  The Veteran is service-connected for post traumatic 
stress disorder (PTSD), rated as 70 percent disabling.

2.  The Veteran's service-connected disability is severe 
enough to preclude him from securing or following 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a total disability evaluation 
based on individual unemployability due to service connected 
disorders are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  Given the decision below, a 
detailed explanation of how VA complied with the Act is 
unnecessary.



Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Substantially 
gainful employment is defined as work which is more than 
marginal and which permits the individual to earn a living 
wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish entitlement to a total disability rating based 
on individual unemployability, there must be impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  The question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the Veteran can find employment.  
See 38 C.F.R. 
§ 4.16(a).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The Veteran is service-connected for PTSD, rated as 70 
percent disabling.  He meets the threshold criteria set forth 
in 38 C.F.R. § 4.16.  Hence, the Board will consider whether 
he is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disability 
alone.  Id.

The Veteran filed an application of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders in April 2006.  He indicated 
that his service-connected PTSD prevented him for securing or 
following a substantially gainful employment.  He reported 
that he was currently employed as a truck driver and that he 
worked 10 hours a week with earned income for the past 12 
months as $10,488.00.  

In an April 2006 statement, the Veteran's employer reported 
that the appellant worked 10 to 15 hours a week as a truck 
driver.  

In written statements the Veteran has alleged that he should 
be granted unemployability because his employer has stated 
that his performance is getting worse and that many 
complaints have been filed against him.  He reported being 
involved in various accidents with his truck due to road rage 
and associated anger and irritability.  

The Veteran is currently in receipt of disability benefits 
from the Social Security Administration for severe 
posttraumatic stress disorder.  In April 2004, a VA examiner 
concluded that the Veteran's PTSD was reflective of severe 
symptoms and that he had a marginal ability to sustain some 
gainful employment on a very limited basis.  The April 2004 
examination report also revealed that the Veteran had a 
history of difficulty holding jobs and that his social 
interaction was poor.  At that time, the Veteran was working 
for a moving company delivering furniture.  

At a VA examination in May 2006, the Veteran reported that he 
had continued working for the same moving company but that 
over the past year, he had experienced increased anger and 
irritability that was interfering with his job.  He reported 
that he experienced a great deal of road rage and that he has 
had several accidents with the company truck.  He indicated 
that he found it more difficult to interact with customers 
and that his anger was affecting his interactions.  He 
reported losing his temper frequently and was concerned that 
his was going to hurt someone.  The examiner concluded that 
the Veteran's PTSD, and especially his anger, caused him to 
be unemployable and that his continued work in his current 
capacity as a driver was a risk.          

With resolution of reasonable doubt in the Veteran's favor, 
the Board finds that the medical evidence of record reveals 
that his PTSD precludes him from obtaining and maintaining 
gainful employment.  Marginal employment is not substantially 
gainful employment.  38 C.F.R. § 4.16(a).  The standard, as 
in this case, is whether a particular job is realistically 
within the physical and mental capabilities of the claimant.  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  The Veteran has 
completed one year of college and that he has reported a 
sporadic employment history due to his difficulty interacting 
with people.  Although the Veteran currently reports being 
employed as a driver for a moving company, he and his 
employer have indicated that he only works 10 to 15 hours a 
week, which clearly is not "substantially gainful 
employment."  More importantly, in 2006 a physician 
described the appellant's anger episodes due to posttraumatic 
stress disorder to present a danger to both the appellant and 
to others.  There is no evidence in the file indicating that 
the Veteran is capable of performing other general 
employment, and what such employment would entail.

Accordingly, entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders is granted under the doctrine of reasonable doubt.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders 
is granted, subject to the law and regulations applicable to 
the payment of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


